


110 HCON 102 IH: Supporting the goals and ideals of

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Schiff (for
			 himself and Mr. Wolf) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  observing the National Day of Human Trafficking Awareness each year to raise
		  awareness of and opposition to human trafficking.
	
	
		Whereas the United States has a tradition of advancing
			 fundamental human rights;
		Whereas because the people of the United States remain
			 committed to protecting individual freedom, there is a national imperative to
			 eliminate human trafficking, including early or forced marriage, commercial
			 sexual exploitation, forced labor, labor obtained through debt bondage,
			 involuntary servitude, slavery, and slavery by descent;
		Whereas human trafficking is increasing in the United
			 States and globally;
		Whereas to combat this increase in human trafficking, both
			 the people of the United States and the Federal Government must be aware of the
			 realities of human trafficking and must be dedicated to stopping this
			 contemporary manifestation of slavery;
		Whereas the United States should actively oppose all
			 individuals, groups, organizations, and nations who support, advance, or commit
			 acts of human trafficking;
		Whereas the United States must also work to end human
			 trafficking around the world through education;
		Whereas victims of human trafficking need support in order
			 to escape and to recover from the physical, mental, emotional, and spiritual
			 trauma associated with their victimization;
		Whereas human traffickers use many physical and
			 psychological techniques to control their victims, including the use of
			 violence or threats of violence against the victim or the victim’s family,
			 isolation from the public, isolation from the victim’s family and religious or
			 ethnic communities, language and cultural barriers, shame, control of the
			 victim’s possessions, confiscation of passports and other identification
			 documents, and threats of arrest, deportation, or imprisonment if the victim
			 attempts to reach out for assistance or leave;
		Whereas although laws to prosecute perpetrators of human
			 trafficking and to assist and protect victims of human trafficking have been
			 enacted in the United States, awareness of the issues surrounding human
			 trafficking by those people most likely to come into contact with victims is
			 essential for effective enforcement because the techniques that traffickers use
			 to keep their victims enslaved severely limit self-reporting; and
		Whereas the effort by the March Against Terror USA
			 organization to promote the observance of the National Day of Human Trafficking
			 Awareness on January 11th of each year represents one of many examples of the
			 ongoing commitment by people in the United States to raise awareness of and to
			 actively oppose human trafficking: Now, therefore, be it
		
	
		That Congress supports the goals and ideals
			 of observing the National Day of Human Trafficking Awareness each year and all
			 other efforts to raise awareness of and opposition to human trafficking.
		
